In re Health & Human Resources Dept.; Medforce Physical Therapy Serv; Rowe, Robert; Angelito, Leah; St. Paul fire & Marine Ins. Co.; — Defendant(s); applying for 'writ of certiorari and/or review; Parish of Terrebonne, 32nd Judicial District Court, Div. “B”, No. 101,385; to the Court of Appeal, First Circuit, No. CA97 1382.
Granted to amend the judgment in this case to delete the $10,000 attorneys fees; otherwise denied.
CALOGERO, C.J., and LEMMON, J., would deny the writ.
TRAYLOR, J., not on panel.